 


109 HR 4140 IH: Ensuring Ballot Access for Hurricanes Katrina and Rita Victims Act of 2005
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4140 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To direct the Election Assistance Commission to make grants to States to restore and replace election administration supplies, materials, and equipment which were damaged as a result of Hurricane Katrina or Hurricane Rita. 
 
 
1.Short TitleThis Act may be cited as the Ensuring Ballot Access for Hurricanes Katrina and Rita Victims Act of 2005. 
2.Grants to States for Restoring and Replacing Election Administration Supplies, Materials, and Equipment Damaged by Hurricanes Katrina or Rita 
(a)Authority to Make GrantsThe Election Assistance Commission shall make a grant to each eligible State, in such amount as the Commission considers appropriate, for purposes of restoring and replacing supplies, materials, and equipment used in the administration of elections in the State which were damaged as a result of Hurricane Katrina or Hurricane Rita, as determined on the basis of such criteria as the Commission may establish. 
(b)EligibilityA State is eligible to receive a grant under this Act if it submits to the Commission (at such time and in such form as the Commission may require) a certification that supplies, materials, and equipment used in the administration of elections in the State were damaged as a result of Hurricane Katrina or Hurricane Rita. 
3.Authorization of AppropriationsThere are authorized to be appropriated for fiscal year 2006 for grants under this Act $50,000,000, to remain available until expended.  
 
